     Case 1:21-cv-00016-GNS Document 1 Filed 01/27/21 Page 1 of 9 PageID #: 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                          BOWLING GREEN DIVISION
              CIVIL ACTION NUMBER: ______________________________
                                   1:21-cv-16-GNS

                                                                 ELECTRONICALLY FILED


GLASGOW ELECTRIC PLANT BOARD                                                        PLAINTIFF
v.
TENNESSEE VALLEY AUTHORITY                                                         DEFENDANT

                                         COMPLAINT

        For its Complaint against the Defendant, Tennessee Valley Authority (“TVA”), the

Plaintiff, Glasgow Electric Plant Board (“GEPB”), alleges and states as follows:

                          PARTIES, JURISDICTION AND VENUE

        1.     This is an action to rescind and cancel certain purported agreements between GEPB

and TVA and/or to restore GEPB’s cancellation rights in and to the Long-Term Agreement that

the parties purported to enter into in November 2019.

        2.     Plaintiff, the Glasgow Electric Plant Board (“GEPB”), is a municipal corporation

established under Kentucky’s Little TVA Act, KRS 96.550, et seq., with its principal place of

business in Barren County, Kentucky.

        3.     Defendant, Tennessee Valley Authority (“TVA”), is a corporate agency and

instrumentality of the United States of America, created and existing under and by virtue of the

Tennessee Valley Authority Act of 1933. Among TVA’s business activities is the supply of

wholesale electric energy, which it supplies in its commercial capacity to purchasers in Kentucky,

Tennessee, Alabama, Mississippi, Georgia, North Carolina and Virginia. TVA’s principal place

of business is in Knoxville Tennessee and/or the Northern District of Alabama.
   Case 1:21-cv-00016-GNS Document 1 Filed 01/27/21 Page 2 of 9 PageID #: 2




       4.      Subject matter jurisdiction properly lies in this Court under 28 U.S.C. §§ 1331,

1337, 1345 and 1349 because TVA is an agency of the United States, wholly owned by the United

States, and because this case arises under the TVA Act, which is an Act of Congress regulating

commerce. Alternatively, subject matter jurisdiction is proper in this case under 28 U.S.C. § 1332

because it is between citizens of different states and the amount in controversy exceeds $75,000

exclusive of interest and costs.

       5.      TVA is subject to the personal jurisdiction of this Court because the claims asserted

in this action arise out of its acts of doing business in this Commonwealth.

       6.      Venue is proper in this District and Division because a substantial part of the events

or omissions giving rise to the claims at issue in this case occurred in this District and Division

and because GEPB resides in this District and Division.

       7.      Moreover, the Commonwealth of Kentucky has a compelling interest in the

adjudication of this action as it raises matters arising under the Kentucky Constitution.

       8.      Since on or before September 22, 1980, pursuant to the August 27, 1980 Power

Contract, Contract No. TV-55359A between GEPB and TVA (“the 1980 Power Contract”), TVA

has supplied all of GEPB’s electrical power requirements. Pursuant to Section 10 of the 1980

Power Contract, “TVA is hereby granted the privilege of using any electric lines of [GEPB]…”

       9.       On or around November 27, 2019, after well publicized debate and a 3-2 board

vote, GEPB entered into a Long-Term Agreement with TVA (“the 2019 LTA”) which purported,

inter alia, to: (1) incorporate the provisions of the 1980 Power Contract, as amended, including

Section 10 of that Contract, and (2) enlarge, to a 20 year term, the cancellation provision under the

1980 Power Contract, which prior to the 2019 LTA had allowed GEPB to cancel the Contract upon

5 years notice. Ignoring the pleas of the then minority board members, GEPB thus committed to



                                                 2
   Case 1:21-cv-00016-GNS Document 1 Filed 01/27/21 Page 3 of 9 PageID #: 3




hundreds of millions of dollars of power purchases from TVA – the entirety of GEPB’s electrical

power requirements for a term of no less than 20 years – without retaining an independent

consultant to advise it on the 2019 LTA and without considering any alternatives to the 2019 LTA.

This commitment was subject, however, to an important escape hatch.

        10.    GEPB’s long term obligations under the 2019 LTA were subject, inter alia, to

GEPB’s right to cancel the 2019 LTA, and to restore GEPB to its pre-2019 LTA position under

the 1980 Power Contract if, inter alia, GEPB did not agree to a proposal, to be extended by TVA

on or before October 1, 2021, to allow GEPB to take up to 5% of its electrical power requirements

from alternative sources (TVA’s so-called power supply flexibility solution). This cancellation

right was subject to two conditions: (1) that it was exercised within 90 days of TVA’s notice to

GEPB of its power supply flexibility solution and (2) that GEPB would refund to TVA a portion

of the credits earned by GEPB under the 2019 LTA.

        11.   The rights and privileges conferred on TVA under the 2019 LTA, including the

right, for a term of years, to supply energy to GEPB and the right, for a term of years, to use

GEPB’s power lines, were never advertised or submitted for bid by GEPB. Moreover, the 2019

LTA was never approved by the Mayor or the City Council of the City of Glasgow.

        12.   On or around June 22, 2020, TVA sent a letter to GEPB purporting to notify GEPB

that it was proposing a power supply flexibility solution to GEPB. The proposed solution was

incorporated in a draft Flexibility Agreement submitted by TVA to GEPB on or around that same

date.

        13.   Upon information and belief, TVA sent the June 22, 2020 notice to GEPB with the

expectation that GEPB would reject same. This is so because it was widely publicized at the time

that, because of a change in the membership of the Board of Director and for other reasons, a



                                               3
   Case 1:21-cv-00016-GNS Document 1 Filed 01/27/21 Page 4 of 9 PageID #: 4




majority of the members of GEPB’s Board of Directors now favored limiting or terminating the

2019 LTA.

       14.     The Flexibility Agreement was executed, on July 6, 2020, by one member of

GEPB’s Board of Directors. Neither that draft Flexibility Agreement, nor the June 22, 2020 letter

notifying GEPB of same, was ever provided to GEPB’s Board of Directors. Indeed, a majority of

GEPB’s Board of Directors did not know that TVA had ever made the proposal which triggered

GEPB’s 90 day termination right until after that 90 days had passed.

       15.     The single GEPB Board of Directors member who executed the Flexibility

Agreement was in the minority in favoring maintaining the 2019 LTA. This Board of Directors

member executed the Flexibility Agreement without notifying the Board of Directors and, upon

information and belief, he co-opted the management and staff of the GEPB not to notify the Board

of Directors of TVA’s June 22, 2020 letter or the Flexibility Agreement, for the express purpose

of preventing GEPB’s Board of Directors from taking action to cancel the 2019 LTA. Upon

information and belief, TVA knew that he was doing so.

       16.     At the minimum, TVA was on notice, when it received the signed Flexibility

Agreement and saw that GEPB was purporting to waive its termination right without seeking any

further consideration from TVA, that the GEPB Board of Directors had not been apprised of the

June 22, 2020 letter or the proposed Flexibility Agreement draft.

       17.     On November 25, 2020, immediately after the Board of Directors learned of the

June 22, 2020 letter and the proposed Flexibility Agreement, GEPB’s counsel wrote to TVA,

advising TVA that GEPB’s board had not been advised of the June 22, 2020 notice or the

Flexibility Agreement proposal and requesting that TVA reinstate GEPB’s 90 day evaluation

period. TVA rejected GEPB’s request.



                                                4
   Case 1:21-cv-00016-GNS Document 1 Filed 01/27/21 Page 5 of 9 PageID #: 5




         18.   The Flexibility Agreement remains wholly executory as of the date of this

Complaint. Moreover, TVA has not relied to its detriment on the purported acceptance by GEPB

of the Flexibility Agreement or on the passage of time since the June 22, 2020 letter.

                                            COUNT I

         19.   This is an action to rescind and cancel the 2019 LTA based on Section 164 of the

Kentucky Constitution.

         20.   In support of this Count, GEPB realleges, as if fully incorporated herein, all of the

preceding allegations in this Complaint.

         21.   Pursuant to Section 164 of the Kentucky Constitution, GEPB is not authorized to

grant any franchise or privilege for a term of years without first advertising such franchise or

privilege and receiving bids for same.

         22.   The 2019 LTA constitutes a franchise or privilege within the meaning of Section

164 of the Kentucky Constitution that was never advertised and for which bids were never solicited

with respect to the rights provided for thereunder.

         23.   As a result, the 2019 LTA is null and void and should be ruled cancelled by this

Court.

                                            COUNT II

         24.   This is an action to rescind and cancel the 2019 LTA based on the procurement

requirements of the City of Glasgow.

         25.   In support of this Count, GEPB realleges, as if fully incorporated herein, all

preceding paragraphs of this Complaint.




                                                 5
   Case 1:21-cv-00016-GNS Document 1 Filed 01/27/21 Page 6 of 9 PageID #: 6




       26.       Pursuant to procurement standards governing and limiting GEPB contracting, the

2019 LTA required the approval of the Mayor and/or City Council of the City of Glasgow, and the

GEPB was not authorized to enter into the 2019 LTA without such consent and approval.

       27.       The Mayor and the City Council of the City of Glasgow never approved the 2019

LTA.

       28.       In contracting with GEPB, TVA is by law on notice of any and all limitations in

and to the contracting authority of GEPB.

       29.       As a result of the foregoing, the 2019 LTA is null and void, and/or voidable by

GEPB, and GEPB would elect to invalidate that Agreement if the right to invalidate were found

by this Court.

                                            COUNT III

       30.       This is an action for declaratory judgment to declare the 2019 LTA null, void and

terminated.

       31.       In support of this Count, GEPB realleges, as if fully incorporated herein, all

preceding paragraphs of this Complaint.

       32.       A real and live controversy and dispute exists in this case, in that GEPB contends

that the 2019 LTA is subject to cancellation and, upon information and belief, TVA contends it is

not.

       33.       As a result, this Court should enter its judgement declaring that the 2019 LTA is

null and void and terminated.

                                            COUNT IV

       34.       This is an action to restore the 90 day cancellation period afforded to GEPB under

the 2019 LTA.



                                                 6
   Case 1:21-cv-00016-GNS Document 1 Filed 01/27/21 Page 7 of 9 PageID #: 7




       35.     In support of this Count, GEPB realleges, as if fully incorporated herein, paragraphs

1-18 of this Complaint.

       36.     Time was not of the essence in the 90 day cancellation provision set forth in Section

2(e) of the 2019 LTA.

       37.     Section 2(e) of the 2019 LTA contemplated that the notice by TVA to GEPB of the

proposed flexibility solution that triggered GEPB’s 90 day period to cancel the 2019 LTA would

be communicated to GEPB’s duly constituted governing board and would not be withheld from

such board.

       38.     The Flexibility Agreement, which purported to waive GEPB’s 90 day cancellation

right, was executed by a single member of the GEPB Board of Directors without notice to a

majority of the members of that Board.

       39.     Pursuant to Kentucky’s Little TVA Act, KRS 96.550, et seq., and other

procurement requirements governing GEPB contracting, the Flexibility Agreement was executed

without GEPB authority.

       40.     The GEPB Board of Directors has been deprived of the 90 day cancellation period

for which it bargained in the 2019 LTA for reasons wholly beyond its control.

       41.     TVA knew or at the minimum was on notice of the fact that GEPB’s Board of

Directors had not been apprised of the June 22, 2020 letter or the draft Flexibility Agreement that

TVA sent to GEPB.

       42.     It would be inequitable and oppressive to GEPB to hold GEPB to the strictures of

the 90 day cancellation limits under the facts of this case.

       43.     TVA would not be prejudiced were GEPB’s cancellation period under the 2019

LTA to be restored.



                                                  7
   Case 1:21-cv-00016-GNS Document 1 Filed 01/27/21 Page 8 of 9 PageID #: 8




       44.     As a result, this Court should relieve GEPB of its purported non-compliance with

the 90 day cancellation requirement in Section 2(e) of the 2019 LTA, and it should decree that the

right to cancel the 2019 LTA is restored to GEPB.

                                           COUNT V
       45.     This is an action for declaratory judgment to declare that the 90 day cancellation

period that GEPB bargained for in the 2019 LTA is restored to GEPB.

       46.     In support of this Count, GEPB realleges, as if fully incorporated herein, paragraphs

1-18 and 35-44 of this Complaint.

       47.     A real and live controversy and dispute exists in this case, in that GEPB contends

that the 90 day cancellation period under Section 2(e) of the 2019 LTA should be restored and,

upon information and belief, TVA contends it should not.

       48.     As a result, this Court should enter its judgment declaring that the 90 day

cancellation period under Section 2(e) of the 2019 LTA is restored as of the date of the judgment.

       WHEREFORE, GEPB demands as follows:

       A.      On Count I, that the 2019 LTA be rescinded and cancelled;

       B.      On Count II, that the 2019 LTA be rescinded and cancelled;

       C.      On Count III, that this Court enter its judgment declaring the 2019 LTA null and

void and terminated;

       D.      On Count IV, that the 90 day cancellation period set forth in Section 2(e) of the

2019 LTA be restored to GEPB as of the date of the Court’s judgment;

       E.      On Count V, that this Court enter its judgment declaring that the 90 day cancellation

period set forth in Section 2(e) of the 2019 LTA be restored to GEPB as of the date of the Court’s

Judgment;



                                                 8
    Case 1:21-cv-00016-GNS Document 1 Filed 01/27/21 Page 9 of 9 PageID #: 9




         F.       An award to GEPB of its costs for prosecuting this action, including a reasonable

attorney’s fee;

         G.       Such other relief as this Court deems just.



                                                        Respectfully submitted,


                                                        /s/ Barry D. Hunter
                                                        Barry D. Hunter
                                                        Warren J. Hoffmann
                                                        Frost Brown Todd, LLC
                                                        250 West Main Street
                                                        Suite 2800
                                                        Lexington, KY 40507
                                                        Tel.: (859) 231-0000
                                                        Fax: (859) 231-0011
                                                        bhunter@fbtlaw.com
                                                        whoffmann@fbtlaw.com

                                                        Attorneys for Plaintiff




0146521.0739254 4852-3474-8120v1




                                                    9
